EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy M. Slade on 1/11/2021.

The application has been amended as follows: 

2. (Currently amended) - The multi-couplings plate according to claim 1, wherein in an engagement configuration in one of the ratchet notches, the pawl is mounted in the frame with the possibility of sliding along a sliding axis, preferably parallel to the connecting direction.

4. (Currently amended) - The multi-couplings plate according to claim 3, wherein the pawl is equipped with at least one protruding pin, wherein the frame comprises a longitudinal groove oriented along the sliding axis of the pawl and a maintaining notch in which the longitudinal groove emerges circumferentially with respect to the sliding axis, wherein the pin cooperates with the longitudinal groove in the engaged configuration of the pawl in one of the ratchet notches, and wherein the pawl is in a maintaining position when the pin is engaged in the maintaining notch.

6. (Currently amended) - The multi-couplings plate according to claim 1, wherein each intermediate and final ratchet notch is delimited by a bottom and a stop surface that protrudes an engagement configuration in one of the intermediate and final ratchet notches, the pawl forms an obstacle to the stop surface in a movement direction of
the element of the drive mechanism with ratchet notches between the coupled configuration and the uncoupled configuration.

15. (Currently amended) - An ensemble of plates with [[a]] the first multi-couplings plate according to claim 1 and [[a]] the second 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to provide, teach or suggest when the pawl cooperates with the intermediate notch, the pawl limits the movement of the sliding element toward its forward position to a position midway between the forward position and the withdrawn position, and in the coupled configuration, the pawl cooperates with the final notch and keeps the sliding element in the withdrawn position; and in combination with other limitations in claim 1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
1/11/2021


/THO D TA/Primary Examiner, Art Unit 2831